UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7814



THOMAS LATTIE MCLAMB,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY, Warden, LSCI Butner,
North Carolina,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-600-5-FL)


Submitted:   May 25, 2005                     Decided:   June 6, 2005


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Lattie McLamb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Thomas Lattie McLamb, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).       We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.        See McLamb v. Stansberry, No. CA-04-600-5-FL

(E.D.N.C. Oct. 19, 2004).            We grant McLamb’s motion to file a

document styled as a formal brief, and we have considered the

arguments therein.       We dispense with oral argument because the

facts   and    legal   contentions     are    adequately   presented    in   the

materials     before   the   court    and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -